Citation Nr: 1008472	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-06 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1966 to 
September 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 RO decision, which denied 
claims for service connection for bilateral hearing loss and 
tinnitus.

The Board notes that the Veteran indicated in his March 2007 
notice of disagreement (NOD) that he also disagreed with the 
March 2007 denial of his claims for service connection for 
peripheral neuropathy of both lower extremities.  However, 
the Board also notes that the Veteran was granted service 
connection for peripheral neuropathy of the lower right 
extremity and the lower left extremity in an April 2007 RO 
decision.  This decision was a complete grant of benefits 
with respect to these issues.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues of 
entitlement to service connection for bilateral hearing loss 
and tinnitus are the only issues currently before the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  After a thorough review 
of the Veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of these claims.

The Board notes that the Veteran asserted in his October 2006 
claim that he has had bilateral hearing loss and tinnitus 
since 1968.  The Veteran further asserted in this claim that 
he worked on all types of equipment during service and was 
exposed to all types of loud noises.  In his February 2008 VA 
Form 9 Appeal, the Veteran contended that he went out on 
patrol at night and was exposed to combat noise, to include 
rockets, mortars, and small arms fire.  He also contended 
that he was exposed to noise from the generators in the motor 
pool.  In his February 2010 Informal Hearing Presentation, 
the Veteran asserted that he was exposed to engine noise on a 
daily basis.  

A review of the Veteran's service treatment records reveals 
no complaints, treatment, or diagnosis of tinnitus or hearing 
loss.  Furthermore, the medical evidence of record does not 
demonstrate a current diagnosis of hearing loss or tinnitus.  

The Board notes that the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Veteran is competent to offer a description of the 
symptoms he experienced in service, and to describe a 
continuity of symptoms since service.  A layperson, such as 
the Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In Charles v. Principi, 16 Vet. App. 370 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
under 38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

In this case, as the Veteran has reported that he currently 
experiences the recurrent symptoms of ringing in his ears and 
difficulty hearing, observations which he is competent to 
make, and he has indicated that these symptoms first began in 
service, an observation which he is also competent to make, 
the Board finds that the necessity for a VA examination is 
shown for the proper assessment of the Veteran's claims for 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5103A (West 2002).  As such, these issues must 
be remanded in order to schedule the Veteran for a VA 
examination to determine whether he has current hearing loss 
of either or both ears or tinnitus and, if so, whether his 
current hearing loss of either or both ears or tinnitus was 
caused or aggravated by his active duty service.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion or 
ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination.  All 
appropriate tests and studies should 
be performed and all clinical 
findings reported in detail.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  Additionally, the 
examiner should elicit from the 
Veteran a history of his symptoms 
relating to his claimed hearing loss 
and tinnitus.  After reviewing the 
file, examining the Veteran, and 
noting his reported history of 
symptoms, the examiner should render 
opinions as to whether the Veteran 
currently has hearing loss of either 
or both ears or tinnitus.  If so, 
opinions should be provided as to 
whether it is at least as likely as 
not that the Veteran's current 
hearing loss of either or both ears 
or his current tinnitus was incurred 
in or aggravated by his active duty 
service.  

It would be helpful if the examiner 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).  The term 
"at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinions 
provided.

2.	Then, readjudicate the claims.  In 
particular, review all the evidence 
that was submitted since the February 
2008 statement of the case (SOC).  In 
the event that the claims are not 
resolved to the satisfaction of the 
Veteran, he should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claims should be 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise 
the Veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claims.  His cooperation in VA's efforts 
to develop his claims, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
Veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


